Case 1:17-cv-04179-DLC Document 206-3 Filed 06/11/19 Page 1 of 4




                 EXHIBIT 8
Case 1:17-cv-04179-DLC Document 206-3 Filed 06/11/19 Page 2 of 4


                      Navigant SEC Expert Report

                     Exhibit A Subcategory Quarterly
                     Case 1:17-cv-04179-DLC Document 206-3 Filed 06/11/19 Page 3 of 4




ffi ffi
  20LL
     Qt12
     Qt13
     Qt14
20u Total
  20t2
              51
              68
              81
             200
                   ffi ffi m ffi
                     50
                     66
                     80
                    196
                                2
                                6
                                8
                                              2
                                             LI
                                              6
                                             19
                                                                     3


                                                                     3
                                                                              32
                                                                              27
                                                                              38
                                                                              97
                                                                                   ffi
                                                                                           9
                                                                                          19
                                                                                           6
                                                                                          34

    Qtrl     297    295        72            48                              106          38
     Qt12    356    346       113            67           5          2       119          78
    Qtr3     229    156       100            44           3                   83          64
    Qtr4      75      2        56             4                      1        40          11
2012 Total   957    799       34t           163           8          3       348         191
  20t3
    Qtrl      64      2       49              2                      3        31          L2
    Qt12      97      L       72              5                     L4        60          19
    Qt13      58      3       38              6          t2         11        37           8
    Qt14      52      4       15              7          15          1        30          13
2013 Total   27t     10      L74             20         27          29       158         52
  20L4
    Qtrl      66      7       38              9           9                   4L          9
    Qtr2      44      1       22              6          4           3        L2          2
    Qt13      37      2       18             10          3           1        18          3
    Qt14     109              34             6            1          2        13          3
2014 Total   256     10      tt2            31          t7           6        84         t7
  20L5
    Qtrl     98               31             3           2           L        L4          2
    Qt12      L4               8             3           1                     5          2
    Qt13       2                             1                                 1
    Qt14      2                L             1
                             Case 1:17-cv-04179-DLC Document 206-3 Filed 06/11/19 Page 4 of 4
                                                                                                                               l
Grand Total   1800          1015      675           241          55                     42                  707          298




                                                                      I   Count of ltem #


                                                                      ¡   Count of Who/what/when/wtrcreÂ,r¡t¡y
                                                                          Custorner and Suspúciousness     lnforndoí}.
                                                                      r   Count of Crirn¡nal or regulatoryhistor.y


                                                                      r   Count of Shell Company
                                                                          ofStock

                                                                      I   Count of Evldence   of

                                                                      ¡   Count of U¡verifred lssuers


                                                                      I   Caunt of low Trading Voft .ûìe


                                                                          Cøünt




                SAR Filed
